                                           Case 5:20-cv-03633-EJD Document 34 Filed 09/15/20 Page 1 of 1




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                        LILLIANA HERNANDEZ,
                                   5                                                        Case No. 5:20-cv-03633-EJD
                                                       Plaintiff,
                                   6                                                        ORDER TO SHOW CAUSE RE
                                                v.                                          SETTLEMENT
                                   7
                                        ARAMARK FOOD AND SUPPORT                            Re: Dkt. No. 33
                                   8    SERVICES GROUP, INC.,
                                   9                   Defendant.

                                  10          The parties, having notified the Court that they reached a settlement on September 11,

                                  11   2020 (see Dkt. No. 33), are ordered to appear before the Honorable Edward J. Davila on October

                                  12   29, 2020 at 10:00 AM in Courtroom No. 4, 5th Floor, United States District Court, 280 South
Northern District of California
 United States District Court




                                  13   First Street, San Jose, California, 95113, to show cause why the case should not be dismissed

                                  14   pursuant to Federal Rule of Civil Procedure 41(b). On or before October 19, 2020, the parties

                                  15   shall file a joint statement in response to the Order to Show Cause setting forth the status of

                                  16   settlement efforts as well as the amount of additional time necessary to finalize and file a

                                  17   dismissal.

                                  18          The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  19   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil

                                  20   Procedure 41(a) is filed on or before October 19, 2020.

                                  21          All other pretrial deadlines and hearing dates are VACATED and any pending motions are

                                  22   TERMINATED.

                                  23          Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss

                                  24   the action.

                                  25           IT IS SO ORDERED.

                                  26   Dated: September 15, 2020                        ____________________________________
                                                                                        EDWARD J. DAVILA
                                  27                                                    United States District Judge

                                  28
                                       Case No.: 5:20-cv-03633-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
